Case: 21-50314      Document: 00516206479         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 17, 2022
                                  No. 21-50314
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Perre Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:14-CR-120-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Perre Jones appeals his revocation sentence, namely the imposition of
   a condition of supervised release requiring him to participate in a sex offender
   treatment program and abide by the program rules, “including submission to
   the polygraph testing, to determine if he/she is in compliance with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50314      Document: 00516206479           Page: 2    Date Filed: 02/17/2022




                                     No. 21-50314


   conditions of release.” According to Jones, this special condition violates his
   Fifth Amendment rights against self-incrimination.
          The Government has filed a motion for summary affirmance or, in the
   alternative, an extension of time in which to file a brief. Jones, relying on an
   out-of-circuit case, does not concede that his issue is foreclosed. We
   therefore deny the Government’s motion for summary affirmance. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
   However, because Jones is not entitled to the relief he seeks, as discussed
   below, we dispense with further briefing and affirm.
          Requiring probationers to undergo polygraph examinations as a
   condition of their supervised release does not violate the Fifth Amendment.
   Minnesota v. Murphy, 465 U.S. 420, 427-29, 435-36 (1984); United States
   v. Locke, 482 F.3d 764, 767 (5th Cir. 2007). The obligation to undergo a
   polygraph test—and to answer questions truthfully—does not displace the
   constitutional right against self-incrimination. If, in the course of a polygraph
   test, Jones is asked questions posing “a realistic threat of self-incrimination,”
   he may assert the Fifth Amendment and refuse to answer. Murphy, 465 U.S.
   at 427–29 (quote at 427). If, however, Jones is asked questions simply
   pertaining to whether he has violated the terms of his probation, the Fifth
   Amendment is not implicated. Locke, 482 F.3d at 767. “A probationer may
   only invoke the Fifth Amendment privilege if a truthful answer would
   incriminate the probationer by exposing him to prosecution for a different
   crime.” Id. Finally, a Fifth Amendment-based refusal to answer questions
   may not be treated as a violation of his probation conditions. Murphy,
   465 U.S. at 435; Locke, 482 F.3d at 767.
          At bottom, our inquiry is whether Jones’s supervised release
   condition “merely required him to appear and give testimony about matters
   relevant to his [supervision] status or whether [it] went farther and required




                                          2
Case: 21-50314    Document: 00516206479          Page: 3    Date Filed: 02/17/2022




                                  No. 21-50314


   him to choose between making incriminating statements and jeopardizing his
   conditional liberty by remaining silent.” Murphy, 465 U.S. at 436. On its
   face, Jones’s sex offender treatment condition requiring polygraph
   examination does “not attempt to take the extra, impermissible step” and,
   therefore, does not violate the Fifth Amendment. Id. Jones remains free to
   assert the Fifth Amendment should ever the need arise.
         The Government’s motion for summary affirmance or an extension of
   time is DENIED, and the judgment of the district court is AFFIRMED.




                                       3